Citation Nr: 0101870	
Decision Date: 01/24/01    Archive Date: 01/31/01

DOCKET NO.  98-10 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
August 1945.  He died on May [redacted], 1991.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico, which denied 
the benefit sought on appeal.


REMAND

This appeal arises out of the appellant's claim that her 
husband, the veteran, died as a result of exposure to 
asbestos while working aboard ships during his active 
military service.  The Board finds that additional 
development is needed in this case before proceeding with 
appellate review.

Initially, the Board notes that, during the pendency of this 
appeal, the law pertaining to claims for VA benefits was 
amended, effective November 9, 2000.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law removed the former requirement that 
compensation claims had to be well grounded in order for the 
"duty to assist" to apply.  In light of the amended law, 
which is more favorable to the claimant than the prior law, 
the Board finds that additional development must be completed 
in this appeal before the Board may proceed with appellate 
disposition.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991)(when a law or regulation changes after a claim has 
been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version more 
favorable to the veteran will apply). 

According to the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), "[t]he Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary."  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5103A(a)).  In the case of 
a claim for disability compensation, the duty to assist 
includes obtaining relevant records.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, ___ (2000) (to be codified as amended at 
38 U.S.C. § 5103A(b)).

The Board does not find that the current record satisfies the 
heightened duty to assist law set forth in the Veterans 
Claims Assistance Act of 2000.  In particular, the veteran's 
service medical records are not associated with the claims 
file.  It appears that several requests have been made for 
the veteran's service medical records, but there is no 
indication in the file as to why such records are not 
available.  Additionally, in September 1998, the appellant 
testified at a hearing at the RO that there were additional 
medical records that may be available through a VA doctor.  
There was some discussion suggesting that the appellant 
should attempt to obtain those records.  However, there is no 
clear indication as to whether the records have been 
requested by either the RO or the appellant, or as to why 
they are not in the claims file.  Finally, the Board notes 
that there are several statements of record from the 
appellant, which are written in Spanish.  It would be helpful 
to the Board if such statements were also provided in 
English.  


Accordingly, the case is REMANDED to the RO for the following 
action:   

1.  The RO should make an effort to 
locate the veteran's service medical 
records and service personnel records.  
Copies of all requests, as well as 
responses, should be clearly documented 
in the claims file.  If the veteran's 
service records are not available, 
there should be a clear reason provided 
in the record as to why the records 
could not be obtained.   

2.  The RO should attempt to locate the 
medical records from Dr. Luis Marquez, 
identified by the appellant in the 
September 1998 hearing at the RO.  If 
such records are unavailable, the 
claims file should be clearly 
documented to that effect, including a 
reason as to why the records were 
unavailable.  

3.  The RO should provide English 
translations of the statements of 
record from the appellant.  

4.  After completion of the above, and 
after any additional actions deemed 
necessary by the RO, including actions 
to comply with the provisions of the 
Veterans Claims Assistance Act of 2000, 
the RO should review the record and 
determine whether the benefit sought 
can be granted.  If the claim remains 
denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of 
the case and should be afforded an 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for appellate review.

The purpose of this REMAND is to comply with the Veterans 
Claims Assistance Act of 2000, and the Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The appellant is 
free to submit any additional evidence she desires to have 
considered in connection with his current appeal.  No further 
action is required of the appellant until she is notified.


		
	JEFFREY D. PARKER
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

